IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 298 WAL 2021
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
             v.                               :
                                              :
                                              :
KEITH ROSARIO,                                :
                                              :
                    Respondent                :

COMMONWEALTH OF PENNSYLVANIA,                 : No. 299 WAL 2021
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
             v.                               :
                                              :
                                              :
KEITH ROSARIO,                                :
                                              :
                    Respondent                :

COMMONWEALTH OF PENNSYLVANIA,                 : No. 300 WAL 2021
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
             v.                               :
                                              :
                                              :
KEITH ROSARIO, RESONDENT                      :

                                      ORDER



PER CURIAM

      AND NOW, this 25th day of January, 2022, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:
(1) Did the Superior Court err and abuse its discretion and misapprehend and ignore
    or misapply the doctrine of stare decisis in its Simmons decision by overturning
    over 40 years of case law permitting the revocation of consecutive probation
    sentences not yet commenced where there has been a substantive violation and
    conviction in a new case?

(2) Did the Superior Court abuse its discretion and misapprehend and misapply the
    statutory authority it cited in Simmons, which statutes do not clearly and
    unambiguously speak to or demand the result of prohibiting violation of probation
    sentences that have not yet commenced when a substantive violation has
    occurred?




            [298 WAL 2021, 299 WAL 2021 and 300 WAL 2021] - 2